RAMIREZ, P. J.
I concur with the result achieved in the lead opinion. I write separately to elucidate the apparent conflict between the instant opinion, with which I agree, and In re Elizabeth M. (1991) 232 Cal.App.3d 553 [283 Cal.Rptr. 483] (Elizabeth M.), with which I also agreed. In the first instance, as pointed out by the majority, the facts in Elizabeth M. distinguish it from this case. For example, with respect to the issue of independent counsel, the children in that case themselves appealed, asserting their right thereto. Therefore, whether the father had standing to raise the issue on their behalf was irrelevant and our conclusion on the issue there is dicta. (Id. at p. 565.) Further, I have, after additional reflection, determined not only that the conclusion is dicta, but to the extent that it can be said to espouse the notion that parents have standing on appeal to raise the issue of failure to provide independent counsel for their children in every instance, it is incorrect dicta. As the majority here correctly concludes, in order to have standing to raise an issue on appeal, a parent must demonstrate that the issue affects that parent’s interests, and not merely the child’s. (In re Frank L. (2000) 81 Cal.App.4th 700, 703 [97 Cal.Rptr.2d 88].) The analysis in Elizabeth M. is lacking in this regard, merely citing In re Patricia E. (1985) 174 Cal.App.3d 1 [219 Cal.Rptr. 783], without mentioning the limitations to parental standing inherent in that decision.
In addition, in Elizabeth M., we gave the appearance of considering the father’s claim that his children’s rights were violated by a failure to order sibling visitation. (Elizabeth M., supra, 232 Cal.App.3d at p. 569.) Again, to the extent that tihe Elizabeth M. opinion can be said to support parental standing on this issue (as with the independent counsel claim, the children there asserted the sibling visitation issue on their own behalf (id. at p. 564)), I now believe that it is incorrect.
As Justice Frankfurter said in his dissent in Henslee v. Union Planters Bank (1949) 335 U.S. 595, 600 [69 S.Ct. 290, 293, 93 L.Ed. 259], “Wisdom too often never comes, and so one ought not to reject it merely because it comes late.” Since I now realize that the analysis in Elizabeth M. was *815lacking, “I shall not compound error by pushing that decision still farther.” (Henslee v. Union Planters Bank, supra, 335 U.S. at p. 600 [69 S.Ct. at p. 293] (dis. opn. of Frankfurter, J.).)
A petition for a rehearing was denied July 16, 2002, and appellant’s petition for review by the Supreme Court was denied September 11, 2002.